Mr. Justice Gary delivered the opinion of the Court. The appellants first demurred to the declaration, and the demurrer being overruled, pleaded. No question is now in the case as to the demurrer, which was waived by pleading. Foltz v. Hardin, 139 Ill. 405. The case was tried without the presence of any representative of the appellants, and whether any cause existed for ' granting a new trial, we can not inquire, as the affidavit upon which a motion for a new trial was based, is not in a bill of exceptions. We may not read it upon a certified copy by the clerk of the court. Wright v. Griffey, 146 Ill. 394, is one of dozens of cases to that effect. The statement of the clerk that it is the affidavit referred to in the bill of exceptions is a nullity. Smith v. Trimble, 27 Ill. 152, Tillage of Melrose v. Bernard, 126 Ill. 496; Chicago, M. & St. P. Ry. v. Yando, 127 Ill. 214. There is no error shown, and the judgment is affirmed.